DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Amendment filed February 25, 2022.  Claims  14-18 are pending.  Claims 1-13,19-21 was cancelled.

Allowable Subject Matter
Claims 14-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s amendment filed February 25, 2022 have overcome the rejections in the last office action by cancelling rejected claims 12-13 and 20-21.  Claims 14-18 are allowed for reasons as of record.  The references of record including Tamaki (2017/0033267), Tangring (2019/0019783), Chen (2018/0212118), Shichijo (2018/0029523), Bando (2018/0277721), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed method of producing an optoelectronic device, or fairly make a prima facie obvious case of the claimed method of producing an optoelectronic device, in combination with other processing claimed limitations as recited in base claim 14, the inclusion of providing a radiation emitting semiconductor chip having a radiation exit surface from which electromagnetic radiation of a first wavelength range is emitted during operation of the semiconductor chip, applying a conversion element to the radiation exit surface of the semiconductor chip, and applying transparent elements to at least a portion of the radiation exit surface, wherein a light coupling-in surface of the conversion element faces to the radiation exit surface, the light coupling-out surface of the conversion element is smaller than the radiation exit
surface of the semiconductor chip, wherein the transparent element has a cross section with a rounded end region followed by a rectangular dam region, said rectangular dam region faces a light entrance surface of the conversion plate and said rounded end region faces the radiation exit surface of the conversion plate.
 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822